EXHIBIT 23 (i) The Law Office of Edward Fackenthal Ste 209 One Montgomery Plaza Norristown, Pa. 19401 October 30, 2007 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street N.W. Washington, DC 20549 OPINION OF COUNSEL Re:Opinion of Counsel Dear Ladies & Gentlemen: It is the opinion of the undersigned counsel for the Company that the shares being registered and referred to herein, will, when sold, be legally issued, fully paid and nonassessable. BY: /s/ Edward Fackenthal Edward Fackenthal
